Citation Nr: 1447680	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to Agent Orange exposure.

2.  Entitlement to increased evaluations for status post right total knee replacement, rated 10-percent disabling prior to October 2, 2009, 100-percent disabling from October 2, 2009 to November 30, 2010, and 30-percent disabling since December 1, 2010.

3.  Entitlement to a rating higher than 10 percent for residuals of a left knee injury, including post-traumatic arthritis.

4.  Entitlement to a compensable rating for bilateral hearing loss.   

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active military service from September 1965 to August 1968 and from December 1970 to December 1987.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, but the RO in Oakland, California, certified these claims to the Board for appellate review.

The Veteran testified in support of these claims during a November 2012 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  

These claims require further development before being decided on appeal, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).



REMAND

The Board sincerely regrets the additional delay that will result from remanding, rather than immediately deciding, these claims, but this additional development is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.

During his November 2012 hearing, the Veteran testified that he reported and received treatment, including Geritol, for symptoms of peripheral neuropathy during his first period of active duty (from September 1965 to August 1968).  His physical and electronic (Virtual VA and VBMS) claims files include reports of his September 1965 enlistment and June 1968 separation examinations and all service treatment records (STRs) from his second period of active service (from December 1970 to December 1987), but none unfortunately from his first period of active service.

He also testified that he received VA and private treatment for peripheral neuropathy, knee problems and hearing loss after discharge from service, including from the early 1990s to just before the November 2012 hearing.  The records of treatment in the physical and electronic claims files are dated from 1999 to 2010.  Records of all other treatment are not in the files, so including since 2010.

During the course of this appeal, VA assisted the Veteran in support of his claims by affording him VA examinations of his knees and hearing.  As he alleges, however, the reports of these examinations are inadequate.  First, he underwent these examinations six years ago.  Since then, he has reported more severe hearing loss and knee symptoms and has undergone knee surgery.  Second, according to him, when he reported for his audiological examination, the examiner walked into the room and said, "[t]here's absolutely nothing wrong with your ears and I'm going to prove it."  As this indicates bias and the record clearly shows that the Veteran has had hearing loss for many years, including during his service, which is seemingly worsening, another examination is needed.

The RO denied the Veteran's claim for service connection for peripheral neuropathy on the basis that he does not currently have this condition.  However, treatment records and a July 2008 letter from Jose V. Sumaquial, M.D., clearly indicate otherwise.  To date, VA has not obtained a medical opinion discussing whether this condition is related to the Veteran's service, including his competent reports of lay-observable numbness and pain in his hands and feet.

Finally, during his November 2012 hearing the Veteran raised a derivative claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  He testified that he was unemployable owing to his knee disabilities and peripheral neuropathy.  He indicated that he had not worked since 2009 and that, although he since had tried to, he was unsuccessful in obtaining other employment.  The RO has not yet considered this derivative claim, which is at least a component of his claims for higher ratings for his knee disabilities, therefore also at issue in this appeal.

Accordingly, these claims are remanded for the following additional development and consideration:

1.  Exhaust all avenues of development in an effort to obtain the Veteran's treatment records from his first period of service in the U.S. Army (September 1965 to August 1968).

2.  After securing any necessary authorization, obtain and associate with the claims file all outstanding records of the Veteran's leg, knee and hearing treatment, including dated prior to 1999 and since 2010, and concerning his reported treatment for numbness in his hands and feet in the early 1990s by a Kaiser doctor, neurologist and neural surgeon, the latter of whom conducted a cervical laminectomy plastic, see page 4 of hearing transcript, Drs. Chris Sweeny (who treated the Veteran beginning in April 2000) and Sumaquial (who treated the Veteran beginning in 2004).   

3.  Upon receipt of all additional records, schedule another VA audiological examination to reassess the severity of the Veteran's service-connected hearing loss.

4.  Also, hopefully after obtaining his treatment records from his first period of active service and any outstanding post-service treatment records, schedule the Veteran additionally VA knee and peripheral neuropathy examinations.  The purposes of these examinations include determining the etiology of his lower extremity peripheral neuropathy and to reassess the severity of his service-connected bilateral (left and right) knee disability.  Transfer the claims file to the examiners, including a complete copy of this remand, and ask him or her to do the following:

a.  Review all pertinent information of record, including any newly-obtained service and post-service treatment records, and confirm in writing that the review included all relevant evidence, also consideration of the Veteran's lay assertions. 

b.  Record in detail any history of numbness, tingling and pain in the extremities, so including both the upper and lower.

c.  Acknowledging the Veteran's competent, lay-observable reports of 
in-service numbness and pain in his hands and feet, offer an opinion as to whether the Veteran's peripheral neuropathy is as likely as not related to his active military service, including his presumed exposure to Agent Orange while serving in Vietnam and/or the reported in-service symptoms of numbness and pain.  

d.  List all knee symptoms, including, if appropriate, instability.  

e.  If no instability is shown on examination, explain why the Veteran's treatment providers have issued him knee braces and he uses a cane.

f.  Indicate whether the Veteran has flare-ups of knee symptomatology and, if so, whether and to what degree such flare-ups result in additional functional impairment, including additional limitation of motion.

g.  Provide complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the examination reports to ensure they comply with the terms of this remand and, if they do not, return them to the examiners for correction. 


6.  Then readjudicate these claims and the additionally- raised claim for a TDIU in light of this and all other additional evidence in the physical and electronic claims files.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



